an

 

| FAS

zt

U.S, DISTRICT COURT
ERN DISTRO OF LOUISIANA |

 

‘FILED

 

~ MAY-2.6 2020 -
wy}

 

 

 

PAROL L. MICHEL

CLERK -.

 

 

 

 

18-7807 H(1)

This is aw letter infera/ag

i DLW \alFerson
Lom” Coecent heused A °
alee ‘one |. rhe, 7 Thenkiou fee

HYCO r time

Ou.

 

_s hacecel . ve
ou. foc Dove .

: ‘TENDERED Fc FOR FILING ae
eT
US. DISTRICT CouRT —
‘Eastern District of Louisiana ee
Deputy Clark vee ne tees
 

 

 

 

 

. _— 3 ~ “|
it ~ > ~
’ : ~ 4 —
{
a {
. °
4 i
.
J
4
x
4
— -a—
__ ———
anny

 

ee

: , | TAYOO TOT AIG 20)
Ai MWIOL a0 Pet 2id MAST LAS ;

Alifdte

|
0s ae-YAM—
|
|

ele ee en

 

 

 

TaHOIM 3 JORAD
SABI)

ane rene arent ee ee ee

 

 

 

 

 

 

 

 

 

Quis BOR CSRACNAT

 

aene “ ‘f
Wore thi

 

4 joa aat2id eh

psy
annintue 116 iahtstt Teens

sb VIL. a

ssp pd +? ParwD +9) atte ff

 

 
     

aon,
ATR.

| 0033 dU YH. . NEW OREEMAS UA. AI. (i
oe 06 MAY 2020 PM LS

ae

Sade DeReves

STROC

POBox 3B

Ge etna, LA 7ooS$.
Cle bs oFrice
United Shedes pr stack Coue 1

| Eastern Disktiar or Loutsians

Se

  
 

 

 
